Case: 14-20200      Document: 00512983902         Page: 1    Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20200                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 27, 2015
KAREY B. STATIN,                                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee, formerly
known as Bankers Trust Company, as Trustee for Certificate Holders of Saco
I; JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Mortgagee;
EMC MORTGAGE CORPORATION, as Former Mortgagee,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3632


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       This is our second opinion in Karey Statin’s appeal of the district court’s
order dismissing his case in which he contends that the Defendants unlawfully
foreclosed on his home. In the first opinion, we discussed Statin’s argument



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20200     Document: 00512983902      Page: 2   Date Filed: 03/27/2015



                                  No. 14-20200
that the district court erroneously denied his motion for change of venue to
Texas state court, which we construed as a motion to remand.             Statin v.
Deutsche Bank Nat’l Trust Co., 2014 WL 7235168, *1–*2 (5th Cir. 2014).
Finding the record insufficient because Statin did not specifically press his
amount in controversy challenge below, we remanded the case so that the
district court could determine the amount in controversy. Id.
      The district court ordered the parties to submit evidence to show the
amount in controversy. The Defendants submitted a Residential Broker Price
Opinion compiled by JPMorgan Chase Bank that valued the property at
$87,500. See id. at *1 (“The value of the property is the relevant consideration
for determining the amount in controversy for these common foreclosure cases
seeking injunctive relief” (citing Farkas v. GMAC Mortg., L.L.C., 737 F.3d 338,
341 (5th Cir. 2013))). Statin did not submit any evidence, although we had
previously taken judicial notice that the Harris County Appraisal District
valued the property at $62,392. Id. at *2. The district court found that the
amount in controversy exceeded the statutory minimum at the time of removal.
      The record is therefore sufficient to evaluate whether we have subject
matter jurisdiction based on removal. “[R]emoval of an action is proper on the
basis of the amount in controversy asserted . . . if the district court finds, by a
preponderance of the evidence, that the amount in controversy exceeds the
[statutory minimum].” 28 U.S.C. § 1446(c)(2)(B). The district court has done
just that. As such, subject matter jurisdiction exists and we may now consider
the merits of Statin’s appeal.
      Statin raises three non-jurisdictional arguments. First, Statin argues
that the district court violated his constitutional rights by dismissing his case
without giving him the opportunity to present evidence on the merits.
However, the district court accepted all facts alleged in Statin’s complaint as
true and held he failed to state a claim. Statin’s argument is nothing more
                                        2
    Case: 14-20200     Document: 00512983902       Page: 3   Date Filed: 03/27/2015



                                   No. 14-20200
than an attack on the procedure circumscribed by Rule 12(b)(6), which does not
violate the Constitution. See Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322,
336 (1979) (describing the “many procedural devices developed since 1791 that
have diminished the civic jury’s historic domain [but] have been found not to
be inconsistent with the [Constitution].”).
      Second, Statin argues that he will suffer irreparable harm if we do not
reverse. But regardless of the consequences of the ruling below, Statin must
identify a legal error warranting reversal. Shakouri v. Raines, 582 F. App’x
505, 506 (5th Cir. 2014) (“[The] failure to address the district court’s bases for
dismissing the claims, without even the slightest identification of any error in
the district court’s legal analysis or its application to his suit, is the same as if
he had not appealed that judgment.” (quotations omitted)).
      Finally, Statin claims that he lost the opportunity to amend his
complaint because the Clerk of Court failed to mail him notice of the district
court’s order requiring him to amend his complaint. See Fed. R. Civ. P. 77(d)(1)
(requiring the clerk to immediately serve notice of all orders or judgments).
However, nothing in the record supports Statin’s argument. Statin did not, for
example, provide an affidavit or a copy of the letter showing a late postmark
date. As the Defendants point out, the record undercuts Statin’s position: the
docket sheet shows that the Clerk mailed the district court’s order on the same
day it was entered. See United States v. Moon, 129 F.3d 609 (5th Cir. 1997)
(“That some notice was mailed . . . is evidenced by the docket entry stating that
the parties were notified.”). Statin himself acknowledges that he received the
district court’s order more than a week before the deadline for amending his
complaint. Therefore, Statin cannot show that the Clerk failed to provide him
timely notice or violated any rule of civil procedure.
      AFFIRMED.


                                         3